Citation Nr: 0712820	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964 and from November 1964 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a current diagnosis of PTSD.  He identified 
several stressors, but the Board will only address one of 
them because that stressor is verified in the veteran's 
claims folder.  The veteran reported in his PTSD 
questionnaire that his friend and mentor, [redacted], was 
killed in a plane crash in June 1966.  The plane that Mr. 
[redacted] was on took off from the U.S.S. Enterprise, where, 
according to service personnel records, the veteran was 
serving on active duty.  There are independent sources in the 
claims folder that confirm that Mr. [redacted] died in June 
1966, in a plane crash while stationed aboard the U.S.S. 
Enterprise.  

If the evidence shows that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 
1154(b).  Whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
VAOPGCPREC 12-99 (October 18, 1999).  On remand, the RO 
should specifically adjudicate whether the veteran engaged in 
combat.

If there is no combat experience, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  As discussed above, the Board 
considers this stressor to be verified.  

The veteran has not been afforded a VA examination to 
determine whether the in-service stressor is the cause of his 
PTSD.  Therefore, a remand is necessary.  

Additionally, although the RO sent two Veterans Claims 
Assistance Act of 2000 (VCAA) notice letters in June 2003, 
neither letter specifically advised the veteran of what 
evidence is necessary to substantiate the claim for PTSD.  
That is, the veteran was not advised that establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA regulations; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  A revised letter with this 
information should be sent to the veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must notify the veteran and 
his representative of the information and 
evidence that is necessary to 
substantiate service connection for PTSD.  
Specifically, the veteran must be advised 
that establishment of service connection 
for PTSD requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and (3) 
medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 
3.304(f).  

2.  Obtain any outstanding record of the 
veteran's treatment for psychiatric 
disability, to include from the 
Pensacola, Florida, VA Medical Center.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  
The examiner must rule in or exclude a 
diagnosis of PTSD.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must state whether the in-
service stressor involving the death of 
the veteran's friend and mentor, [redacted] 
[redacted], is sufficient to produce PTSD.  
The examiner should be instructed that 
only this verified event may be 
considered as a stressor.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  In doing 
so, the RO must determine whether the 
veteran engaged in combat.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an appropriate opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

